         Case 8-19-71024-reg                Doc 3        Filed 02/12/19      Entered 02/12/19 13:49:05




HAHN & HESSEN LLP
488 Madison Avenue
New York, New York 10022
Telephone: (212) 478-7200
Facsimile: (212) 478-7400
Mark T. Power, Esq.
Janine M. Figueiredo, Esq.

Proposed Counsel to the Debtors and
Debtors in Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

---------------------------------------------------------------------- X
                                                                       :
In re:                                                                 :   Chapter 11
                                                                       :
Décor Holdings, Inc., et al.,             1
                                                                       :   Case No. 19-71020 (REG)
                                                                       :   Case No. 19-71022 (REG)
                                         Debtors.                      :   Case No. 19-71023 (REG)
                                                                       :   Case No. 19-71024 (REG)
                                                                       :   Case No. 19-71025 (REG)
                                                                       :
                                                                       :   Joint Administration Requested
---------------------------------------------------------------------- X


                     DECLARATION OF LEE SILBERMAN IN SUPPORT
                   OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

          I, Lee Silberman, being duly sworn, depose and state as follows:

          1.        I am the Chief Executive Officer (“CEO”) of Décor Holdings, Inc. and its

affiliated debtors and debtors-in-possession (collectively, the “Debtors”). I have served as

the Debtors’ CEO since March 31, 2017. Prior to that, I was a senior Vice President of


1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Décor Holdings, Inc. (4174); Décor Intermediate Holdings LLC (5414); The Robert Allen Duralee
     Group, Inc. (8435); The Robert Allen Duralee Group, LLC (1798); and The Robert Allen Duralee Group Furniture,
     LLC (2835). The corporate headquarters and the mailing address for the Debtors listed above is 49 Wireless
     Boulevard, Suite 150, Hauppauge, NY 11788. The Debtors also maintain a separate corporate office at 2 Hampshire
     Street, Suite 300, Foxboro, MA 02035.
      Case 8-19-71024-reg         Doc 3       Filed 02/12/19   Entered 02/12/19 13:49:05




Duralee Fabrics Company, where I was employed since May 14, 1979. In my capacity as

CEO, I am generally familiar with the Debtors’ day-to-day operations, business, financial

affairs, and books and records. I am above 18 years of age and I am competent to testify.

       2.      In January 2019, the Debtors retained Timothy D. Boates as their Chief

Restructuring Officer (“CRO”) to assist the Debtors in their restructuring efforts.         Mr.

Boates is the President of RAS Management Advisors, LLC.                 I understand that his

experience includes acting as the Chief Restructuring Officer, Interim CFO and/or the

Restructuring Advisor for companies involved in a variety of industries both in and outside

of Chapter 11. He has extensive experience in negotiating the sale of divisions and whole

companies in complex transactions. Mr. Boates and I are working together to prepare for

these chapter 11 filings in an effort to maximize the value of the Debtors’ business and their

assets for the benefit of all stakeholders.

       3.      Except as otherwise indicated, all facts set forth in this declaration (the

“Declaration”) are based upon (a) my personal knowledge, (b) my discussions with other

members of the Debtors’ management team, advisors, employees or other representatives of

the Debtors (c) my review of relevant documents and information concerning the Debtors’

operations, financial affairs, and restructuring initiatives, or (d) my opinions based upon my

experience and knowledge. If called as a witness, I could and would testify competently to

the facts set forth in this Declaration on that basis. I am authorized to submit this

Declaration on behalf of the Debtors.

       4.      On February 12, 2019 (the “Petition Date”), the Debtors filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. 101, et




                                                  2
      Case 8-19-71024-reg      Doc 3    Filed 02/12/19     Entered 02/12/19 13:49:05




seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Eastern District

of New York.

       5.      Contemporaneously herewith, the Debtors have filed the following motions

and application (collectively, the “First Day Motions”):

               A.    Motion of the Debtors for Joint Administration of Related Chapter 11
                     Cases;

               B.    Application for an Order Appointing Omni Management Group, Inc.
                     as Claims and Noticing Agent for the Debtors Pursuant to 28 U.S.C. §
                     156(c), 11 U.S.C. 105(a), and E.D.N.Y. Administrative Order No. 658
                     Nunc Pro Tunc to the Petition Date;

               C.    Motion of the Debtors for an Order (1) Extending the Debtors’
                     Deadline to File Schedules and Statements of Financial Affairs, (2)
                     Authorizing the Debtors to File Consolidated Lists of the Debtors’
                     Creditors and 30 Largest Unsecured Creditors, (3) Authorizing the
                     Debtors to Mail Initial Notices, and (4) Authorizing the Debtors to use
                     Prepetition Business Forms;

               D.    Motion for an Order Pursuant to Section 105(a) of the Bankruptcy
                     Code and Bankruptcy Rules 1015(c) and 9007 Implementing Certain
                     Notice and Case Management Procedures;

               E.    Motion for Interim and Final Orders (A) Authorizing the Debtors to
                     (I) Continue Using Their Existing Cash Management System and (II)
                     Maintain Their Existing Bank Accounts, (B) Waiving the
                     Requirements of Section 345(b) of the Bankruptcy Code, and (C)
                     Granting Certain Other Related Relief;

               F.    Motion for Interim and Final Orders Authorizing the Debtors (I) to
                     Pay or Honor (A) Prepetition Wages, Compensation, Employee
                     Benefits, and Related Items, and (B) Prepetition Employee Payroll
                     Taxes, Deductions, and Withholdings, and (II) to Continue the
                     Employee Benefits in the Ordinary Course;

               G.    Motion of the Debtors for Interim and Final Orders (A) Prohibiting
                     Utility Companies From Discontinuing, Altering, or Refusing Service,
                     (B) Deeming Utility Companies to Have Adequate Assurance of
                     Payment, and (C) Establishing Procedures for Resolving Requests for
                     Additional Adequate Assurance;




                                             3
      Case 8-19-71024-reg       Doc 3   Filed 02/12/19   Entered 02/12/19 13:49:05




              H.     Motion for Interim and Final Orders Authorizing the Debtors (A) to
                     Continue Insurance Policies, and (B) Pay Prepetition and Post-Petition
                     Obligations in Respect Thereof;

              I.     Motion for Interim and Final Orders Authorizing the Debtors to Pay
                     Certain Prepetition Taxes and Fees;

              J.     Motion for Interim and Final Orders Authorizing the Debtors to Pay
                     Certain Shippers, Freight Forwarders, Carriers, and Similar
                     Claimants;

              K.     Motion for Interim and Final Orders Authorizing the Debtors to Maintain
                     Prepetition Customer Programs and Honor Prepetition Obligations in
                     Respect Thereof; and

              L.     Motion of the Debtors for Entry of Interim And Final Orders (I)
                     Authorizing Debtors to (A) Obtain Post-Petition Financing Pursuant
                     to 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3),
                     364(D)(1), and 364(E), and (B) Use Cash Collateral Pursuant to 11
                     U.S.C. § 363, (II) Granting Adequate Protection Pursuant to 11
                     U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final Hearing
                     Pursuant to Bankruptcy Rules 4001(B) and (C).

       6.     In addition to the First Day Motions, the Debtors have filed (or intend to

soon file) the following additional motions:

              A.     Debtors’ Motion for Entry of (A) an Order (I) Approving Bid
                     Procedures in Connection with the Sale of Substantially All of the
                     Debtors’ Assets, (II) Authorizing the Debtors to Enter into Stalking
                     Horse Agreements and Approving Certain Bid Protections, (III)
                     Scheduling an Auction for and Hearing to Approve Sale of Assets,
                     (IV) Approving Notice of Date, Time and Place for Auction and for
                     Hearing on Approval of Sale, (V) Approving Procedures for the
                     Assumption and Assignment of Certain Executory Contracts and
                     Unexpired Leases, (VI) Approving Form and Manner of Notice
                     Thereof, and (VII) Granting Related Relief; and (B) an Order
                     Authorizing and Approving (I) the Sale of Substantially All of the
                     Debtors’ Assets Free and Clear of Liens, Claims, Rights,
                     Encumbrances, and Other Interests, (II) the Assumption and
                     Assignment of Certain Executory Contracts and Unexpired Leases
                     and (III) Related Relief;

              B.     Application for an Order Authorizing the Debtors to Employ and
                     Retain RAS Management Advisors, LLC to Provide the Debtors with




                                               4
       Case 8-19-71024-reg             Doc 3       Filed 02/12/19        Entered 02/12/19 13:49:05




                          a Chief Restructuring Officer and Certain Additional Personnel Nunc
                          Pro Tunc to the Petition Date;

                 C.       Application for an Order Authorizing the Retention and Employment
                          of Hahn & Hessen LLP As Attorneys for the Debtors Nunc Pro Tunc to
                          the Petition Date;

                 D.       Debtors’ Application for Entry of an Order Authorizing the
                          Employment and Retention of SSG Advisors, LLC as Investment
                          Banker for the Debtors Nunc Pro Tunc to the Petition Date;

                 E.       Application for an Order Authorizing the Retention and Employment
                          of Halperin Battaglia Benzji, LLP as Conflicts and Special Counsel for
                          the Debtors Nunc Pro Tunc to the Petition Date;

                 F.       Motion of the Debtors to (A) Reject Certain Unexpired Leases of Non-
                          Residential Real Property, and (B) Abandon De Minims Property in
                          Connection Therewith; and

                 G.       Motion for an Order Establishing Procedures for Interim Monthly
                          Compensation and Reimbursement of Expenses of Professionals.


                                    PRELIMINARY STATEMENT2

        7.       I submit this Declaration, pursuant to E.D.N.Y. LBR 1007-4 and this Court’s

Guidelines for First Day Motions, in support of the Debtors’ chapter 11 petitions and First

Day Motions. I am familiar with the content of each First Day Motion and believe that the

relief sought therein allows the Debtors to fulfill their duties as debtors in possession,

minimize the possible disruption that may be caused by the chapter 11 filings and achieve a

successful reorganization. The facts set forth in each of the First Day Motions are

incorporated herein by reference. Capitalized terms used but not defined in this Declaration

shall have the meanings ascribed to such terms in the relevant First Day Motion.

        8.       This Declaration, which is organized into three sections, provides an

overview of the Debtors and the circumstances leading to the commencement of the

2
    Capitalized terms used but not otherwise defined in this Preliminary Statement shall have the meanings ascribed to
    them elsewhere in this Declaration.



                                                         5
      Case 8-19-71024-reg       Doc 3     Filed 02/12/19    Entered 02/12/19 13:49:05




Debtors’ chapter 11 cases. Section I describes the Debtors’ overall business and their

corporate structure and operations. Section II recounts the events preceding the bankruptcy

filings. Section III affirms and incorporates facts that support the First Day Motions.

I.     OVERVIEW OF THE DEBTORS’ BUSINESS AND
       THEIR CORPORATE STRUCTURE AND OPERATIONS.

       A.     The Robert Allen Duralee Group of Companies

       9.     The Robert Allen Duralee Group is the second largest supplier of decorative

fabrics and furniture to the design industry in the United States. It designs, manufactures

and sells decorative fabrics, wall coverings, trimmings, upholstered furniture, drapery

hardware and accessories for both residential and commercial applications. With over

30,000 sku’s of fabric, trim, decorative hardware and furniture, the Group provides world

class products and services to design professionals (giving them access, and the ability to

buy, “to-the-trade-only” luxury home furnishings for their clients) and commercial

customers. In addition to their own extensive product lines, the Robert Allen Duralee

Group represents approximately six (6) other furnishing companies, including Paris Texas

Hardware, The Finial Company, Clarke & Clarke, Thibaut and Byron & Byron.

       10.    The Robert Allen Duralee Group maintains showroom premises located in

major metropolitan cities across the United States and Canada, and an extensive worldwide

agent showroom network that collectively service more than 30 countries around the globe.

The Group offers more than 5,000 fabrics and 1,000 wall coverings, ranging from $20 to

$600 retail. It has relationships with more than 100 mills from around the world. Every year

the design studio creates new fabric collections consisting of as many as thirty designs per

collection, each design available in a variety of colors. The studio also annually introduces

extensive collections of passementerie tassels, braids, fringes, ropes and cords.



                                               6
      Case 8-19-71024-reg       Doc 3    Filed 02/12/19     Entered 02/12/19 13:49:05




       11.    For over 60 years, the Duralee Group has met and exceeded the needs of its

customers by providing innovative and high quality home furnishing products. The Duralee

Group’s offerings are expansive—ranging from fabric and furniture to trim and drapery

hardware. Its mission is to provide inspired fabric, furniture and home furnishings in order

to bring design concepts to life. The Duralee Group has sold its products under the Duraleee

Fabrics, Duralee Furniture, Duralee Drapery Hardware, Duralee Contract, Suburban

Home, DF Monogram, Highland Court, Bailey & Griffin, Lulu DK, Clarke & Clarke and

James Hare brands.

       12.    The Robert Allen Group has been one of the world’s largest designers of fine

fabrics for the interior design trade, and recognized for over 75 years as a brand leader in its

field. The Robert Allen Group has sold its products under the Robert Allen, Beacon Hill,

Robert Allen Contract, and Robert Allen @ Home brands and is renowned for the Robert

Allen Color Library, widely known as the first fine fabric collection to be designed by color.

       B.     Corporate History

       13.    Décor is a privately-owned company organized and existing under the laws of

the State of Delaware with headquarters in Hauppauge, New York. The issued and

outstanding Class A Common Stock of Décor are held 60% percent by ACP Décor

Holdings, Inc., 15% percent by me, Lee Silberman, 15% by Martin Rosenberger and 10%

percent by Amy Benjamin. As will be discussed in greater detail below, the business of the

Debtors now known as the Robert Allen Duralee Group is the result of a merger in March

2017 (the “Merger”) that resulted in the combination of the Duralee business conducted by

certain of the Debtors and their non-Debtor affiliates (the “Duralee Group”) and the Robert

Allen business conducted by certain of the Debtors and their non-Debtor affiliates (the



                                               7
       Case 8-19-71024-reg               Doc 3       Filed 02/12/19          Entered 02/12/19 13:49:05




“Robert Allen Group”, and together with the Duralee Group, the “Robert Allen Duralee

Group”).

        14.       Notwithstanding their respective leadership in the home furnishing industry,

in years leading up to the Merger, the Duralee Group and the Robert Allen Group both

began to encounter financial difficulties as a result of a confluence of events and challenges,

which taken together, had a negative impact on their overall performance. Like many

industries, the textile industry has been hard hit by the significant decrease in consumer

spending and was severely affected by the global economic downturn. As a result, the

Debtors experienced declining sales and profitability over the last several years.

        15.       In an effort to cut costs, realize efficiencies and combine operations under the

leadership of strong management, in March 2017 the Duralee Group3 and the Robert Allen

Group consummated the Merger.

        C.        Organizational Structure

        16.       As a result of the Merger, and as reflected in the organizational chart attached

hereto as Exhibit A:

                  A.        Décor, a Delaware corporation, directly owns 100% of the interests in
                            Décor Intermediate Holdings LLC, a Delaware limited liability
                            company;

                  B.        Décor Intermediate Holdings LLC owns 100% of the interests in The
                            Robert Allen Duralee Group, Inc., a Delaware corporation, and The
                            Robert Allen Duralee Group LLC, a Delaware limited liability
                            company; and

                  C.        The Robert Allen Duralee Group LLC owns 100% of The Robert
                            Allen Duralee Group Furniture, LLC4

3
    Prior to the Merger, the Duralee Group reorganized in order to facilitate the transaction.
4
    In addition, The Robert Allen Duralee Group, Inc. owns 100% of non-Debtor Robert Allen Fabrics (Canada) Ltd.
    and The Robert Allen Duralee Group, LLC owns 100% of non-Debtors Suburban Home Fabrics (Shanghai) Trading
    Co., Ltd., Techstyle Contract Fabrics LLC, B. Berger Company LLC and Gaetano Fabrics LLC, which are dormant
    entities.



                                                             8
      Case 8-19-71024-reg       Doc 3    Filed 02/12/19   Entered 02/12/19 13:49:05




       D.     The Debtors’ Business Lines

       17.    As discussed above and as reflected in the Debtors’ organizational chart

attached hereto as Exhibit A, the Debtors have three primary business lines: (a) selling

decorative fabrics and furniture to interior designers; (b) providing decorative fabrics and

fabricated products to hospitality customers, including hotels and resorts, and retail

manufacturers who sell products to the trade and/or consumers; and (c) manufacturing

custom-made furniture for both residential and commercial use.

       E.     The Debtors’ Prepetition Capital Structure

       18.    As part of the overall Merger transaction, the Debtors entered into that certain

Amended and Restated Credit and Security Agreement, dated as of March 31, 2017 (as

amended, modified or supplemented from time to time, the “Prepetition Senior Credit

Agreement”), by and among The Robert Allen Duralee Group, Inc. and The Robert Allen

Duralee Group, LLC, as Borrowers, the guarantors that are party thereto (which, as of the

Petition Date, include the remainder of the Debtors and certain other affiliates of the

Debtors) (the “Senior Loan Guarantors” and together with the Borrowers, the “Senior Loan

Parties”), the lenders party thereto from time to time (the “Senior Lenders”), Wells Fargo

Bank, National Association, as Agent and Co-Collateral Agent (“Wells Fargo”) and PNC

Bank, National Association, as Co-Collateral Agent (“PNC”).

       19.    As security for the payment of the obligations under the Prepetition Senior

Credit Agreement, the Senior Loan Guarantors jointly and severally guaranteed the

obligations thereunder. Additionally, the Senior Loan Parties pledged as collateral first

priority liens in all of their property (other than Excluded Property, as such term is defined

in the Prepetition Senior Credit Agreement). Additionally, pursuant to that certain Pledge



                                              9
      Case 8-19-71024-reg        Doc 3    Filed 02/12/19     Entered 02/12/19 13:49:05




Agreement, dated March 31, 2017 (the “Senior Pledge Agreement”), the Senior Loan

Parties pledged as collateral 100% of the equity interests in each of their subsidiaries.

       20.     As of the Petition Date, the Senior Loan Parties’ revolving credit secured debt

obligations to the Senior Lenders under the Prepetition Senior Credit Agreement and related

documents totaled approximately $23,779,615.57, together with interest, fees, costs and

other expenses, together with outstanding letters of credit in the amount of $817,979.67 (the

“Senior Debt Obligations”).

       21.     As part of the overall Merger transaction, the Debtors also entered into that

certain Amended and Restated Term Note and Security Agreement, dated as of March 31,

2017 (as amended, modified or supplemented from time to time, the “Prepetition Junior

Credit Agreement”), by and among The Robert Allen Duralee Group, Inc., as Borrower,

the guarantors that are party thereto (which, as of the Petition Date, include the remainder

of the Debtors and certain other affiliates of the Debtors) (the “Junior Loan Guarantors”

and together with the Borrowers, the “Junior Loan Parties”), the lenders party thereto from

time to time (the “Junior Lenders”), and Corber Corp., as Agent (“Corber”).

       22.     As security for the payment of the obligations under the Prepetition Junior

Credit Agreement, the Junior Loan Guarantors jointly and severally guaranteed the

obligations thereunder. Additionally, the Senior Loan Parties pledged as collateral second

priority liens in all of their property (other than Excluded Property, as such term is defined

in the Prepetition Junior Credit Agreement).

       23.     As of the Petition Date, the Junior Loan Parties’ total secured debt

obligations to the Junior Lenders under the Prepetition Junior Credit Agreement and related




                                               10
      Case 8-19-71024-reg      Doc 3    Filed 02/12/19    Entered 02/12/19 13:49:05




documents totaled approximately $5,747,623, together with interest, fees, costs and

expenses (collectively, the “Junior Debt Obligations”).

       24.    Wells Fargo, as agent, and the Junior Lenders are parties to an Amended and

Restated Intercreditor and Subordination Agreement dated as of March 31, 2017, pursuant

to which among other things, the Junior Debt Obligations are junior and subordinate to the

Senior Debt Obligations.

II.    EVENTS LEADING TO BANKRUPTCY AND CHAPTER 11 GOALS

       25.    After the Merger, the Debtors implemented significant cost-cutting measures,

reducing their annual costs by approximately $10-$12 million between the merger in March

2017 and November 2018. The Debtors had difficulty, however, implementing certain

other cost-cutting and integration initiatives post-Merger. For example, the Debtors had

difficulty outside of bankruptcy consolidating their separate redundant showroom spaces for

Robert Allen and Duralee, which are located in the same Design Center buildings. As a

result, the Debtors continued to incur obligations for redundant lease space and had to

retain extra sale personnel to occupy separate redundant showrooms. There were also

various software and hardware integration issues that slowed the process of merging the

computer systems and websites of the merged companies that disrupted sales. Further, due

to a fundamental reduction of market size in the home furnishings market, sales plummeted

industry wide and the Debtors were not spared.

       26.    As a result of these and other factors, the Debtor’s sales have fallen by

approximately 14% for each of the past two years since the Merger. Unfortunately, the

efforts of management to sustain the Debtors at their current reduced level of operations

have been unavailing. The Debtors find themselves again in financial difficulty.




                                             11
       Case 8-19-71024-reg               Doc 3       Filed 02/12/19         Entered 02/12/19 13:49:05




        27.       Commencing in December 2018, the Debtors implemented even more

aggressive cost cutting measures including further reductions in head count, closing

redundant showrooms5 and eliminating or reducing certain capital and other expenses.

These additional cost cutting measures are projected to save an additional approximately

$20 million in expenses on an annualized basis. The Debtors currently have approximately

410 employees in their various locations in the United States, reduced from approximately

over 725 employees at the time of the merger.

        28.       In addition, as a result of delays in paying suppliers, the Debtors have

experienced delays in fulfilling customer orders and have been threatened with various legal

actions stemming mostly from contractual disputes. The Debtors do not have the liquidity

to litigate or settle these actions.

        29.       The Debtors are continuing to explore modifications to their business model,

including closing duplicative showrooms, downsizing and scaling back operations, and

eliminating unduly burdensome contracts and unexpired leases. Nonetheless, the Debtors

have determined that they cannot effectuate such modifications to their business model on

their own given the precipitous drop in revenue, their current cash crisis and large legacy

obligations. These and other challenges caused the Debtors to seek protection under

Chapter 11.

        30.       Faced with a significant drop in revenue and related challenges, Debtors

requires the breathing spell afforded by the automatic stay to protect and preserve assets for

the benefit of their creditors. Prior to the commencement of the chapter 11 cases, the

Debtors explored various alternatives to resolve their financial issues, including a going


5
    The Debtors intend to seek authority to reject these redundant showroom leases promptly after the filing.



                                                           12
       Case 8-19-71024-reg          Doc 3     Filed 02/12/19    Entered 02/12/19 13:49:05




concern sale of their business. The Debtors have determined that a going concern sale is

necessary to preserve their business, and is in the best interest of their estates and creditors.

To fund operations during the chapter 11 cases, the Debtors intend to seek approval a

debtor-in-possession financing facility. Such financing sources will enable the Debtors to

ensure continuity of service to their valuable customer base, thus maximizing asset values

for the benefit of their creditors and estate.

        31.     By seeking bankruptcy protection, the Debtors will be able to protect, preserve

and maximize the value of their assets and businesses for the benefit of the estate, their

creditors and employees. This proceeding will enable the Debtors to transition their business

to a financially sound status, maximize the value of the Debtors’ long-term reputation and

goodwill in the textile industry, provide continued employment to many of their valued

employees, and sustain a significant and trusted partner for their agents and distributors

around the globe.

III.    FACTS IN SUPPORT OF FIRST DAY MOTIONS

        32.     Contemporaneously with the filing of their chapter 11 petitions, the Debtors

have filed the First Day Motions, which request various procedural and substantive forms of

relief. The Debtors request that the First Day Motions described herein be granted as they constitute

a vital part of the Debtors’ ongoing restructuring efforts.

        A.      Motion of the Debtors for Joint Administration of Related
                Chapter 11 Cases (the “Joint Administration Motion”)

        62.     By the Joint Administration Motion, pursuant to Bankruptcy Rule 1015(b), the

Debtors are seeking to jointly administer the Debtors’ chapter 11 cases for procedural purposes only.

The Debtors are further requesting that the Clerk of the Court make an entry on the docket of each

of the Debtors’ chapter 11 cases stating that the Debtors’ cases have been consolidated for




                                                   13
       Case 8-19-71024-reg          Doc 3     Filed 02/12/19      Entered 02/12/19 13:49:05




administrative purposes and that all further docket entries shall be filed on the Debtors’ primary

docket of Décor Holdings, Inc.

        63.     I understand that Bankruptcy Rule 1015(b) authorizes this Court to order the joint

administration of the bankruptcy cases of a debtor and its affiliates. The Debtors are “affiliates,” as

such term is defined in Bankruptcy Code § 101(2). Accordingly, this Court is authorized to grant the

relief requested in the Joint Administration Motion.

        64.     I believe that the joint administration of the Debtors’ chapter 11 cases is less

burdensome to all parties in interest than retaining eight separate dockets for each Debtor entity.

Joint administration will allow the Clerk of the Court to combine notices to creditors of the Debtors’

respective estates and other parties in interest. Joint administration will also enable parties in

interest in each of the above-captioned chapter 11 cases to be apprised of the various matters before

the Court in all of these cases. The Debtors seek joint administration of these chapter 11 cases on a

procedural basis only. Thus, no creditor’s rights will be substantively or negatively affected by the

Debtors’ requests.

        65.     In order to avoid unnecessary duplication of pleadings, hearings, and service

requirements, I believe that the Debtors’ chapter 11 cases should be jointly administered for

procedural purposes only.

        B.      Application for an Order Appointing Omni Management Group, Inc. as Claims and
                Noticing Agent for the Debtors Pursuant to 28 U.S.C. § 156(c), 11 U.S.C. 105(a), and
                E.D.N.Y. Administrative Order No. 658 Nunc Pro Tunc to the Petition Date (the
                “Claims Agent Retention Application”)

        66.     The Debtors seek to retain Omni Management Group, Inc. (“Omni”) as their claims

and noticing agent with respect to their chapter 11 cases in accordance with the terms and conditions

set forth in that certain Engagement Agreement dated as of February 1, 2019, by and between the

Debtors and Omni, effective nunc pro tunc to the Petition Date.

        67.     I believe that the Debtors’ selection of Omni as claims and noticing agent for these

cases has satisfied the Court’s Protocol for the Employment of Claims and Noticing Agents under 28 U.S.C.



                                                   14
       Case 8-19-71024-reg          Doc 3     Filed 02/12/19      Entered 02/12/19 13:49:05




§ 156(c), in that the Debtors have obtained and reviewed engagement proposals from other qualified

claims and noticing agents to ensure selection through a competitive process. Specifically, the

Debtors solicited proposals from Omni, Kurtzman Carson Consultants LLC (“KCC”), and Prime

Clerk LLC (“Prime Clerk”). All three claims and noticing agents are nationally recognized and

perform substantially similar services.

        68.     It is my belief that Omni is highly qualified and will provide the necessary noticing,

service, consultation and other services that the Debtors and their professionals will require in order

to effectively manage these cases. The Debtors estimate that there are over 7000 creditors and parties

in interest that must be noticed of various significant events during the course of these chapter 11

cases. Omni will relieve the Clerk or, in the alternative, the Debtors of managing this tremendous

task. Omni will also manage the Debtors’ claims process in these cases, thus alleviating the Debtors

and their professionals of this substantial burden so that they can focus on the Debtors’ sale or

restructuring process. As such, in view of the complexity of the Debtors’ business and the number of

anticipated claimants and parties in interest in these cases, I believe that Omni’s services are

necessary and in the best interests of the Debtors and all parties in interest. Accordingly, the

Debtors’ Claims Agent Retention Application should be approved.

        C.      Motion of the Debtors for an Order (1) Extending the Debtors’ Deadline to File Schedules
                and Statements of Financial Affairs, (2) Authorizing the Debtors to File Consolidated
                Lists of the Debtors’ Creditors and 30 Largest Unsecured Creditors, (3) Authorizing the
                Debtors to Mail Initial Notices, and (4) Authorizing the Debtors to use Prepetition
                Business Forms (the “Omnibus Relief Motion”)

        69.     By the Omnibus Relief Motion, the Debtors are seeking various forms of relief in

order to effectively manage their chapter 11 cases. Specifically, the Debtors are requesting: (i) an

extension of the deadline for the Debtors to file their schedules of assets and liabilities and

statements of financial affairs (collectively, the “Schedules and SOFAs”) to forty-five (45) days

following the Petition Date; (ii) authorization to file a single consolidated list and mailing matrix of

the Debtors’ creditors in satisfaction of the requirements of the Bankruptcy Code, Bankruptcy Rules,




                                                    15
       Case 8-19-71024-reg          Doc 3      Filed 02/12/19      Entered 02/12/19 13:49:05




and Local Rules; (iii) authorization to file a consolidated list of the Debtors’ thirty (30) largest

creditors; (iv) authorization to mail initial notices of these chapter 11 cases; and (v) authorization to

use the Debtors’ existing business forms.

        70.     Given the complexity of these chapter 11 cases and the substantial amount of

information that must be gathered, reviewed, and compiled, I believe that the Debtors and their

professionals should be granted the forty-five day extension to file the Schedules and SOFAs. The

Debtors’ professionals have expended significant time and effort preparing the Debtors for the filing

of these chapter 11 cases. In light of the substantial demands placed upon the Debtors’ personnel and

the Debtors’ professionals at this time, extending the deadline to file the Schedules and SOFAs will

permit the Debtors to file the Schedules and SOFAs in the most complete and accurate manner

possible while also addressing the various other issues that are occurring simultaneously in these

chapter 11 cases.

        71.     Allowing the Debtors to file a consolidated list of creditors and top thirty largest

unsecured creditors will promote efficiency and minimize any unnecessary costs associated with

filing multiple mailing matrices or creditor lists and multiple top creditor lists. The filing of multiple

lists of creditors may cause confusion and unnecessary overlap with respect to notice and service

procedures. In addition, the Debtors’ creditors are substantially the same such that filing multiple

lists would be duplicative. The consolidated creditor and mailing list will provide sufficient notice to

all creditors and parties in interest in these cases in the most efficient manner possible.

        72.     Allowing the Debtors to use their existing business forms will also promote efficiency

and the avoidance of incurring unnecessary costs to the detriment of the Debtors’ estates. Requiring

the Debtors to replace their existing checks, letterhead, and other forms (collectively, the “Business

Forms”) with forms containing a “Debtor in Possession” designation will not serve any beneficial

purpose given that all of the Debtors’ creditors will be put on notice of these chapter 11 cases by

direct mail, and through nation-wide publication of the commencement of the Debtors’ cases.

Requiring the Debtors to replace their Business Forms at this time would force the Debtors to bear a


                                                    16
       Case 8-19-71024-reg           Doc 3     Filed 02/12/19       Entered 02/12/19 13:49:05




significant expense where the Debtors have limited resources at their disposal. Parties that continue

to conduct business with the Debtors will undoubtedly be aware of the Debtors status as a debtor in

possession such that alteration of the Business Forms is not necessary at this time.

        73.     Based upon the above, I believe that the relief requested in the Omnibus Motion is in

the best interests of the Debtors, their creditors, and all other parties in interest, and will enable the

Debtors to successfully operate their business during these chapter 11 cases with limited disruption.

        D.      Motion for an Order Pursuant to Section 105(a) of the Bankruptcy Code and Bankruptcy
                Rules 1015(c) and 9007 Implementing Certain Notice and Case Management Procedures
                (the “Case Management Motion”)

        74.     By the Case Management Motion, the Debtors are seeking to establish procedures

which will simplify and also clarify the process for filling motions and other pleadings, serving such

pleadings, and setting omnibus hearing dates. The procedures established by the Case Management

Motion (the “Case Management Procedures”) are in the best interests of all parties in interest in

these chapter 11 cases. Granting the Case Management Motion will allow the Debtors to establish

clear timelines for requests for relief and will generally provide for electronic filing and service, thus

promoting the smooth and efficient administration of these chapter 11 cases. The Debtors also

propose in their Motion to maintain an updated Master Service List, which will ensure that all

required parties receive notice of relevant matters that occur in these cases. The Master Service List

will simplify and crystalize the service process for all parties and limit any confusion that may have

otherwise occurred.

        75.     Given the substantial burdens placed upon the Debtors and their professionals by the

commencement of these cases, establishing clear notice and filing procedures will help alleviate any

confusion that may otherwise arise. Moreover, allowing the Debtors to schedule omnibus hearing

dates upon consultation with the Court will allow the Debtors and the Court to request multiple

outstanding motions and other requests in a consolidated, time-efficient manner. Therefore, the

relief requested in the Case Management Motion should be granted.




                                                    17
       Case 8-19-71024-reg         Doc 3     Filed 02/12/19      Entered 02/12/19 13:49:05




        E.      Motion for Interim and Final Orders (A) Authorizing the Debtors to (I) Continue Using
                Their Existing Cash Management System and (II) Maintain Their Existing Bank
                Accounts, (B) Waiving the Requirements of Section 345(b) of the Bankruptcy Code, and
                (C) Granting Certain Other Related Relief (the “Cash Management Motion”)

        76.     By the Cash Management Motion, the Debtors are seeking the authority to continue

utilizing their currently existing, company-wide cash management system (the “Cash Management

System”) in the ordinary course of business, which includes the usage of the Debtors’ current bank

accounts and credit card accounts.

        77.     The Debtors’ Cash Management System, which is described in detail in the Cash

Management Motion, is an intricate system that allows the Debtors to operate their business on a

daily basis. The Cash Management System allows the Debtors to, among other things, control,

transfer and distribute corporate funds in the ordinary course of business to facilitate transactions

and satisfy outstanding obligations. Through the Cash Management System, the Debtors also

receive cash from their non-Debtor foreign subsidiary located in Canada, which receipts are used to

help satisfy the Debtors’ obligations to their Senior Lenders.

        78.     Continuation of the Cash Management System is essential not only to the Debtors’

ongoing operations, but also to the Debtors’ restructuring or sale efforts during these chapter 11

cases. Without the Cash Management System, the Debtors will be unable to conduct business in the

ordinary course. Additionally, implementing a replacement cash management system would be

exceedingly challenging, time consuming, and costly. Any disruption in the Debtors’ current

operations would be exceedingly problematic at this time given the Debtors’ current financial state

and the limited assets available to the Debtors and their estates.

        79.     I believe that the Debtors’ transition into the chapter 11 process will be far more

efficient and cost-effective if the Debtors are permitted to continue using their Cash Management

System and related bank accounts as they existed prior to the Petition Date. Therefore, the Cash

Management Motion should be granted.




                                                   18
       Case 8-19-71024-reg                Doc 3       Filed 02/12/19          Entered 02/12/19 13:49:05




        F.        Motion of the Debtors for Interim and Final Orders (A) Prohibiting Utility Companies
                  From Discontinuing, Altering, or Refusing Service, (B) Deeming Utility Companies to
                  Have Adequate Assurance of Payment, and (C) Establishing Procedures for Resolving
                  Requests for Additional Adequate Assurance (the “Utilities Motion”)

        80.       Through its Utilities Motion, the Debtors are requesting that all companies providing

necessary utility services to the Debtors (collectively, the “Utility Companies”)6 be prohibited from

altering or refusing service due to the commencement of the chapter 11 cases, and to continue

providing such services throughout the course of these cases. In exchange for their services, the

Debtors propose to establish a segregated bank account (the “Deposit Account”) for the purposes of

providing the Utilities Companies with adequate assurances of payment throughout the course of

these cases. The Debtors propose to deposit approximately 50% of their aggregate monthly costs

attributable to services provided by the Utility Companies into the Deposit Account. To the extent

the Debtors fail to satisfy any outstanding obligations to a Utility Company, the Utility Company

may submit a “Draw Request” to the Debtors and their affiliated bank to request a withdrawal from

the Deposit Account for the outstanding amounts owed. To the extent the request is valid and the

Debtors do not satisfy their outstanding obligations to the Utility Company within five days from the

date of such request, the Utility Company’s Draw Request will be honored in amount necessary to

satisfy the Debtors’ outstanding obligations to such Utility Company. The Debtors will take

reasonable steps thereafter to replenish the Deposit Account.

        81.       I believe that uninterrupted utility services are necessary and essential to the Debtors’

ongoing business operations and restructuring or sale efforts. Utility services are required for the

Debtors to continue their business in the ordinary course, and thus uninterrupted services is

necessary for a successful resolution of these cases. The fully funded Deposit Account will provide

the Utility Companies sufficient assurance of payment going forward. Thus, the Court should grant

the Debtors’ Utilities Motion.



6
    A list of the Debtors’ Utility Companies is attached to the Utilities Motion as Exhibit A.



                                                            19
       Case 8-19-71024-reg         Doc 3     Filed 02/12/19      Entered 02/12/19 13:49:05




        G.      Motion for Interim and Final Orders Authorizing the Debtors (I) to Pay or Honor (A)
                Prepetition Wages, Compensation, Employee Benefits, and Related Items, and (B)
                Prepetition Employee Payroll Taxes, Deductions, and Withholdings, and (II) to Continue
                the Employee Benefits in the Ordinary Course (the “Employee Wages Motion”)

        82.     By the Employee Wages Motion, the Debtors are seeking to pay certain prepetition

wages and compensation as well as to maintain and continue their employee benefits programs in

the ordinary course and satisfy all prepetition obligations in connection therewith. The Debtors are

also seeking to pay all prepetition payroll and withholding taxes to the extent that such taxes have

accrued and will become due and owing postpetition. Finally, the Debtors are requesting

authorization to remit any funds withheld on their employees’ behalves regarding any garnishments

and deductions to the appropriate third parties. As of the Petition Date, the Debtors employ

approximately 400 persons, including salaried, hourly and commission-based employees

(collectively, the “Employees”).

        83.     Employees have earned and accrued wages which relate to services rendered prior to

the Petition Date, but have not yet become due and payable. Moreover, certain deductions and

withholdings have been made from Employees’ paychecks that have not remitted to the proper third

parties. The Debtors’ workforce is largely reliant on their compensation to finance their daily lives

and activities. If the Debtors are not permitted to continue compensating their Employees and

continuing their benefits programs in the ordinary course, the Debtors’ Employees may in many

cases suffer extreme hardship. At a minimum, if not paid in a timely manner, many Employees will

begin to seek alternative opportunities for employment. The Employees are an absolutely necessary

component of the Debtors’ day-to-day operations, and a successful chapter 11 process will be

significantly more difficult to achieve if the Debtors’ workforce is not committed to staying

employed with the Debtors during this critical time. Moreover, if not permitted to satisfy any

prepetition payroll tax obligations, the Debtors may become liable for fines and penalties which will

further diminish the Debtors’ already limited resources in these cases.




                                                  20
       Case 8-19-71024-reg           Doc 3    Filed 02/12/19      Entered 02/12/19 13:49:05




        84.     Given the vital role the Employees play in the Debtors’ ongoing business operations

and given the substantial hardship that will stem from failing to pay any Employees for work which

has already been performed, I respectfully submit that the Employee Wages Motion should be

granted in its entirety. The Employee Wages Motion is a critical element of the Debtors’ efforts to

preserve value for their estate and creditors, and will give the Debtors the greatest likelihood of

retaining their Employees during these chapter 11 cases.

        H.      Motion for Interim and Final Orders Authorizing the Debtors (A) to Continue Insurance
                Policies, and (B) Pay Prepetition and Postpetition Obligations in Respect Thereof (the
                “Insurance Motion”)

        85.     The Debtors are requesting in the Insurance Motion the authority to maintain and

continue their insurance policies and their premium obligations for such policies as they become due

in the ordinary course on a postpetition basis. The Debtors seek further authority to renew or obtain

replacement coverage for any policies that lapse during the course of these chapter 11 cases. The

Debtors currently maintain approximately 12 insurance policies (collectively, the “Insurance

Policies”) which provide various forms of coverage so that the Debtors can operate their business

and protect against various forms of substantial financial loss. In order to free up available capital,

the Debtors have entered into a premium finance agreement with First Insurance Funding, Inc.,

which finances the Debtors’ premium obligations for various Insurance Policies (the “Premium

Finance Agreement”). The Debtors request authorization to continue honoring their obligations

under the Premium Finance Agreement, including making all installments on a timely basis and

paying related costs as necessary.

        86.     The Insurance Policies are a required and necessary component of the Debtors daily

operations and, as such, I believe that the relief requested in the Motion should be granted in its

entirety. Maintaining proper insurance coverage is required under the Office of the United States

Trustee Operating Guidelines, and various state and federal laws under which the Debtors operate.

Given these requirements, continuing the Insurance Policies is essential to the Debtors’ business,




                                                   21
       Case 8-19-71024-reg          Doc 3     Filed 02/12/19      Entered 02/12/19 13:49:05




and thus the Debtors’ reorganization or sale efforts. The Insurance Policies form the basis upon

which the Debtors conduct all of their operations as maintaining the Insurance Policies is a

requirement under many of their most important agreements, including their prepetition credit

agreement and debtor in possession financing agreement. Given that these agreements are essential

to the Debtors continue operations, complying with the insurance coverage component of such

agreements is also a necessity. The Debtors cannot afford to let any Insurance Policies lapse at any

time during these Chapter 11 Cases.

        I.      Motion for Interim and Final Orders Authorizing the Debtors to
                Pay Certain Prepetition Taxes and Fees (the “Taxes Motion”)

        87.     By the Taxes Motion, the Debtors are seeking authorization to pay or otherwise

satisfy all prepetition obligations for incurred and outstanding taxes and related fees that are

currently due as of the Petition Date and as such taxes and fees become due and owing on a

postpetition basis. In the ordinary course of business, the Debtors incur sales and use taxes, income

taxes, personal and real property taxes, business fees, and other taxes and fees (collectively, the

“Taxes and Fees”), which are payable at various monthly, quarterly, and annual intervals. The

Debtors also contract with a third-party service provider who aids the Debtors in calculating and

remitting sales and use taxes for certain Debtor entities.

        88.     I believe that paying the Prepetition Taxes and Fees is necessary to the Debtors’

ability to continue doing business in the ordinary course. If certain Taxes and Fees are not paid in a

timely manner, certain taxing authorities or other governmental authorities could suspend the

Debtors’ ability to conduct business in certain jurisdictions. The applicable taxing authorities could

also initiate audits, as well as impose penalties and fines on the Debtors or charge interest on

outstanding amounts owed. The Debtors cannot afford the imposition of unnecessary fines or

penalties at a time where resources are already limited. In addition, in certain instances, failure to

pay the Taxes and Fees could open up the Debtors’ directors and officers to personal liability. The

Debtors require their upper management’s full attention on, and dedication to, the Debtors and their



                                                   22
       Case 8-19-71024-reg            Doc 3   Filed 02/12/19     Entered 02/12/19 13:49:05




ongoing operations at this time. Any imposition of personal liability for unpaid Taxes and Fees

would necessarily distract the Debtors’ directors and officers from their daily tasks, which would

negatively impact the Debtors’ ability to conduct business during these cases. Further, a substantial

portion of the prepetition Taxes and Fees will be afforded priority status under the Bankruptcy

Code, and thus general unsecured creditors will not be negatively affected by the Debtors’ payment

of the Taxes and Fees at this time.

        89.     Given the detrimental impact failing to pay the Taxes and Fees would have on the

Debtors and their estates, I believe that granting the relief requested in the Taxes Motion is

warranted. All parties in interest in these chapter 11 cases will be best served by permitting the

Debtors to satisfy their outstanding obligations for the Taxes and Fees.

        J.      Motion for Interim and Final Orders Authorizing the Debtors to Pay Certain Shippers,
                Freight Forwarders, Carriers, and Similar Claimants (the “Shippers Motion”)

        90.     By the Shippers Motion, the Debtors are requesting authority to maintain their

current business relationships with certain shippers, freight forwarders, movers, and drop shippers

(collectively, the “Shippers”) who have been deemed critical to the Debtors’ ongoing operations.

The Shippers are critical to the Debtors’ business in that they transport the Debtors’ goods and

finished products on a daily basis so that the Debtors can complete their customers’ orders in a

timely fashion. The Shippers also import the Debtors’ raw materials, including fabrics and material

for making furniture, such that the Debtors can create finished products and fulfill their customers’

orders. The Debtors rely heavily on the Shippers’ services and without the Shippers the Debtors’

most valuable customer relationships would be jeopardized as the Debtors’ would not be able to

comply with their customers’ demands.

        91.     In order to maintain their relationships with the Shippers, the Debtors seek the

authority to pay the Shippers’ prepetition claims. In exchange for paying a Shippers’ prepetition

claim, the Debtors propose that the Shippers be required to execute a “Trade Terms Agreement”

which, among other things, requires the Shipper to provide services to the Debtors on the same or



                                                   23
       Case 8-19-71024-reg         Doc 3       Filed 02/12/19     Entered 02/12/19 13:49:05




better terms that existed between the parties in the twelve months preceding the Petition Date. The

Shipper will also be required to remove any liens the Shipper asserted on the Debtors’ goods on

account of the Shipper’s prepetition claims.

        92.     The Debtors’ relationships with the Shippers are essential for the Debtors to maintain

their operations during these cases. Without the Shippers’ services, the Debtors will not be able to

comply with their current obligations to their customers; nor will they be able to accept any new

orders based upon their inability to ship finished goods. Further, at any given time, the Shippers are

in possession of a substantial portion of the Debtors’ goods and therefore may assert possessory liens

upon the Debtors’ goods if not paid in accordance with past practice. Even if the Shippers’ do not

assert liens upon the Debtors’ goods, simply withholding the goods or failing to deliver the goods in

a timely manner will severely disrupt the Debtors ongoing operations. The Debtors cannot afford

any disruptions in their supply and distribution systems at this time, and, therefore, I believe the

Court should grant the relief requested in this Motion.

        K.      Motion for Interim and Final Orders Authorizing the Debtors to Maintain Prepetition
                Customer Programs and Honor Prepetition Obligations in Respect Thereof (the
                “Customer Programs Motion”)

        93.     In the ordinary course of business, the Debtors engage in certain sales practices that

are designed to maximize their profitability and sales opportunities. These sales practices include

rebate programs, prepayment programs, and free shipping programs, as detailed in the Customer

Programs Motion (collectively, the “Customer Programs”). The Customer Programs give the

Debtors a competitive advantage over their competition and engender loyalty among the Debtors

most valuable customer base.

        94.     As detailed in the Customer Programs Motion, the Debtors believe that continuation

of the Customer Programs is necessary to avoid the immediate and irreparable harm that would

result from the failure to do so. If the Debtors are not permitted to honor their obligations under the

Customer Programs, the Debtors’ would risk causing a loss of goodwill with their most valuable




                                                   24
       Case 8-19-71024-reg         Doc 3    Filed 02/12/19      Entered 02/12/19 13:49:05




customers and would impair the value of the Debtors’ business. Honoring these obligations is

essential to the Debtors’ efforts to maintain their customer relationships, continue to generate sales,

and maximize the value of their estates through the sale process.

       95.     Accordingly, I respectfully submit that the Customer Programs Motion be

granted.

       L.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing
               Debtors to (A) Obtain Post-Petition Financing pursuant to 11 U.S.C. §§ 105,
               361, 362, 364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1), and 364(E), and (B) Use
               Cash Collateral Pursuant To 11 U.S.C. § 363, (II) Granting Adequate Protection
               Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final
               Hearing pursuant to Bankruptcy Rules 4001(B) And (C) (the “DIP Financing
               Motion”)

       96.     By the DIP Financing Motion, the Debtors request, pursuant to sections 105,

361, 362, 363 and 364 of the Bankruptcy Code and Rules 2002, 4001, 6004, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-5 of the

Local Bankruptcy Rules for the Eastern District of New York (the “Local Rules”), for entry

of an interim order on an expedited basis (the “Interim Order”), substantially in the form

annexed thereto as Exhibit A, and a final order (the “Final Order” and, together with the

Interim Order, the “DIP Orders”), (i) authorizing the Debtors to (a) obtain post-petition

financing in the form of a revolving credit and letter of credit facility in accordance with the

terms and conditions set forth in the Prepetition Senior Credit Agreement, as ratified and

amended by that certain Ratification and Amendment, dated as of February 12, 2019 (the

“Ratification Agreement”), a copy of which is attached to the DIP Financing Motion as

Exhibit B (as amended, supplemented or otherwise modified from time to time in

accordance with the terms and conditions set forth in the Interim Order, the “Credit

Agreement”), and (b) use Cash Collateral (as defined therein), (ii) granting liens and



                                                  25
      Case 8-19-71024-reg       Doc 3    Filed 02/12/19    Entered 02/12/19 13:49:05




providing super-priority administrative expense status to DIP Lenders (as defined therein),

(iii) granting adequate protection to the Debtors’ prepetition secured lenders, (iv) scheduling

a final hearing pursuant to Bankruptcy Rule 4001, and (v) granting related relief.

       97.    The DIP Facility consists of a $30,000,000 revolving credit facility, up to

$13,000,000 of which the Debtors are seeking on an interim basis, on the terms set forth in

the DIP Credit Agreement, the pertinent terms of which are set forth in the DIP Financing

Motion. The proceeds of the DIP Facility will be used to pay operating expenses and the

costs and expenses of administering these chapter 11 cases subject to and in accordance with

a Budget and subject to entry of a final order approving the DIP Facility. The DIP Facility

contemplates a “roll up” of the prepetition Senior Debt Obligations upon entry of the Final

DIP Order (the “Roll-Up”). The DIP Lenders would not have agreed to provide the DIP

Facility without the Roll-Up.

       98.    In the ordinary course of business, the Debtors require cash on hand and cash

flow from their operations to fund their liquidity needs and operate their businesses. In

addition, the Debtors require access to sufficient liquidity to fund these chapter 11 cases

while working towards a potential sale transaction. Post-Petition financing, in addition to

the use of cash collateral, is necessary in order for the Debtors to have access to sufficient

liquidity to maintain ongoing day-to-day operations, ensure proper servicing of customers

post-petition, and fund working capital needs. Absent post-petition financing and the use of

cash collateral, the Debtors will be forced to wind-down their operations due to a lack of

funds. I believe that it is imperative that the Debtors have access to sufficient liquidity to

avoid imminent irreparable harm and successfully consummate a sale transaction.




                                              26
      Case 8-19-71024-reg       Doc 3    Filed 02/12/19     Entered 02/12/19 13:49:05




       99.     Representatives of the Debtors contacted one other potential third party

lender. However, since the Prepetition Credit Facility is in default and the Debtors have no

other unencumbered assets to use as additional collateral, it is clear that as a practical

matter, no other entity would be willing to provide financing on terms more favorable than

those being provided by the DIP Lenders. The DIP Facility adequately addresses the

Debtors’ working capital needs, and the DIP Facility will provide the Debtors’ various

constituencies, including customers, employees, and vendors with confidence in the

Debtors’ ability to maintain operations while working towards a sale.

       100.    The Interim Order also sets forth certain stipulations and agreements by the

Debtors regarding, inter alia, among other things, the validity, perfection, and amount of

liens held by the Senior Lenders and the Debtors’ obligations under the Prepetition Senior

Credit Agreement. Each of the stipulations and agreements set forth in the Interim Order

are true and correct to the best of my knowledge.

       101.    I believe that the relief requested in the DIP Financing Motion is in the best

interests of the Debtors, their estates and their creditors, and absent such relief, the Debtors

will experience immediate and irreparable harm and their reorganization efforts will be

jeopardized.

                      Schedules Pursuant To E.D.N.Y. LBR 1007-4

       102.    Attached hereto and incorporated herein by reference are various schedules

setting forth information required under E.D.N.Y. LBR 1007-4. Capitalized terms used in

the attached schedules that are not otherwise defined therein shall have the meanings

ascribed to them in this Declaration.




                                              27
      Case 8-19-71024-reg      Doc 3    Filed 02/12/19     Entered 02/12/19 13:49:05




                                     CONCLUSION

       For all the foregoing reasons, I respectfully request that the Court grant the relief

requested in the First Day Motions. I reserve the right to supplement and/or amend this

Declaration with testimony and/or exhibits.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is

true and correct.

Dated: February 12, 2019                           /s/ Lee Silberman
                                                          Lee Silberman
                                                   Title: Chief Executive Officer




                                              28
       Case 8-19-71024-reg           Doc 3      Filed 02/12/19       Entered 02/12/19 13:49:05




                                             SCHEDULE 11

Pursuant to E.D.N.Y. LBR 1007-4(a)(i), the Debtors are not small business debtors within
the meaning of Bankruptcy Code § 101(51D).




1
         Capitalized terms used in these schedules that are not otherwise defined herein shall have the
meanings ascribed to them in the Declaration of Lee Silberman in Support of Chapter 11 Petitions and First Day
Motions (the “First Day Declaration”). The information required by E.D.N.Y. LBR 1007-4(a)(ii) is set forth in
the body of the First Day Declaration.
     Case 8-19-71024-reg     Doc 3    Filed 02/12/19   Entered 02/12/19 13:49:05




                                     SCHEDULE 2

                List of Committees Formed Prior to the Petition Date

Pursuant to E.D.N.Y. LBR 1007-4(a)(iv), and to the best of the Debtors’ knowledge, no
committees were organized prior to the Petition Date.
      Case 8-19-71024-reg       Doc 3    Filed 02/12/19    Entered 02/12/19 13:49:05




                                        SCHEDULE 3

                          Consolidated List of the Holders of the
              Thirty (30) Largest Unsecured Claims on a Consolidated Basis

Pursuant to E.D.N.Y. LBR 1007-4(a)(v) and in conjunction with the Court’s Guidelines for
First Day Motions (which allows the Debtors to file a consolidated list of the Debtors’ 30
largest unsecured creditors), I incorporate by reference the list of the holders of the thirty
(30) largest unsecured claims against the Debtors on a consolidated basis, excluding
insiders, which is attached to the Debtors’ chapter 11 petitions (the “Consolidated Top 30
List”).

The information contained in the Consolidated Top 30 List shall not constitute an
admission of liability by, nor is it binding on, the Debtors. The Debtors reserve all rights to
assert that any debt or claim listed in the Consolidated Top 30 List is a disputed claim or
debt, and to challenge the priority, nature, amount or status of any such claim or debt. In
the event of any inconsistencies between the summaries set forth in the Consolidated Top 30
List and the respective corporate and legal documents relating to such obligations, the
descriptions in the corporate and legal documents shall control. The Consolidated Top 30
List includes estimates of outstanding claim amounts as of the Petition Date.
       Case 8-19-71024-reg         Doc 3     Filed 02/12/19   Entered 02/12/19 13:49:05




                                           SCHEDULE 4

          Consolidated List of the Holders of the Five (5) Largest Secured Claims

Pursuant to E.D.N.Y. LBR 1007-4(a)(vi), the following lists the creditors holding, as of the
Petition Date, the five (5) largest secured, non-contingent claims against the Debtors, on a
consolidated basis, excluding claims of insiders defined in 11 U.S.C. § 101.

The information contained herein shall not constitute an admission of liability by, nor is it
binding on, the Debtors. The Debtors reserve all rights to assert that any debt or claim listed
herein is a disputed claim or debt, and to challenge the priority, nature, amount or status of
any such claim or debt, including the right to challenge any lien. The descriptions of the
collateral securing the underlying obligations are intended only as brief summaries. In the
event of any inconsistencies between the summaries set forth below and the respective
corporate and legal documents relating to such obligations, the descriptions in the corporate
and legal documents shall control.

In addition to the parties listed below, the Debtors may have unliquidated and/or
contingent claims as a result of parties asserting a security interest against the Debtors’
assets through UCC filings.



                                                                                Collateral
                         Contact, Mailing Address &       Amount of
       Creditor                                                               Description and
                         Email Address (if available)      Claim
                                                                                  Value


                                                          Revolver
                        Wells Fargo Bank, N.A.            Loan:
                                                                          Collateral: First lien on
                        One Boston Place                  Approximately
                                                                          substantially all assets of
     Wells Fargo        20th Floor                        $23,780,000
                                                                          the Debtors
1.   Bank, N.A., as     Boston, MA 02108
     Agent              Attn: Daniel Bolger               Letter of
                                                                          Collateral Value:
                        Email:                            Credit:
                                                                          Uncertain
                        Daniel.J.Bolger@WellsFargo.com    Approximately
                                                          $818,000

                        Corber Corp.                                      Collateral: Second lien on
                        61 south Paramus Road                             substantially all assets of
     Corber Corp., as   Suite 278                         Approximately   the Debtors
2.
     Agent              Paramus, NJ 07652                 $5,747,623
                        Attn: Jeffrey A. Cordover                         Collateral Value:
                        Email: jcordover@corbercorp.com                   Uncertain
       Case 8-19-71024-reg        Doc 3     Filed 02/12/19   Entered 02/12/19 13:49:05




                                                                               Collateral
                       Contact, Mailing Address &         Amount of
       Creditor                                                              Description and
                       Email Address (if available)        Claim
                                                                                 Value

                                                                          Collateral: Certain
                      Cisco Systems Capital Corporation                   computer hardware
                      7025-3 Kit Creek Road                               equipment, as set forth in
     Cisco Systems
                      M/S RTP 3L/2                        Approximately   the applicable financing
3.   Capital
                      Research Triangle Park, NC 27709    $137,800        statement
     Corporation
                      Attn: Lori Simpson
                      Email: losimpso@cisco.com                           Collateral Value:
                                                                          Uncertain
                                                                          Collateral: Certain HVAC
                                                                          equipment, as set forth in
                      CIT Bank, N.A.
                                                                          the applicable financing
                      10201 Centurion Parkway North       Approximately
4.   CIT Bank, N.A.                                                       statement
                      6th Floor                           $106,000
                      Jacksonville, FL 32256
                                                                          Collateral Value:
                                                                          Uncertain
                                                                          Collateral: Certain HVAC
                                                                          equipment, as set forth in
                      Key Equipment Finance                               the applicable financing
     Key Equipment                                        Approximately
5.                    1000 S. McCaslin Boulevard                          statement
     Finance                                              $76,000
                      Superior, CO 80027
                                                                          Collateral Value:
                                                                          Uncertain




                                                   2
      Case 8-19-71024-reg        Doc 3      Filed 02/12/19   Entered 02/12/19 13:49:05




                                         SCHEDULE 5

                        Summary of the Debtors’ Assets and Liabilities

Pursuant to E.D.N.Y. LBR 1007-4(a)(vii), the following financial data (unaudited and
subject to change) is the latest available information and reflects the Debtors’ financial
conditions, as consolidated as of the November 30, 2018.

The following financial data shall not constitute an admission of liability by the Debtors.
The Debtors reserve all rights to assert that any debt or claim included herein is a
contingent, unliquidated or disputed claim or debt or challenge the priority, nature, amount
or status of any claim or debt.


     Décor Holdings, Inc.
     Pro Forma Balance Sheet                                        Estimated Balances at
     November 30, 2018                                                November 30, 2018
     (Amounts in thousands)

     ASSETS
       Current Assets:
               Cash & Cash Equivalents                                     $1,378
               Net Accounts Receivable                                    $11,688
               Inventory                                                  $39,938
               Other Current Assets                                          $976
               Total Current Assets                                       $53,979


        Long Term Assets:
               Capitalized Sampling                                      $15,332
               Patents & Trademarks                                           $25
               Security Deposits                                             $889
               Prepaid LT Tax Bond                                             $8
               Other Long Term Assets                                        $467
                  Property and Equipment                                  $24,136
                  Total Depreciation                                     $(17,088)
               Net Property and Equipment                                  $7,048
               Total Long Term Assets                                     $23,768


        Total Assets:                                                    $77,748


     LIABILITIES AND SHAREHOLDERS’ EQUITY
        Current Liabilities:
                Loan Payable – Bank                                       $26,493
                Capital Lease – Current                                      $243
                Accounts Payable                                          $20,365
                Customer Deposits                                          $7,057
                Accrued Compensation                                       $1,540
Case 8-19-71024-reg        Doc 3      Filed 02/12/19      Entered 02/12/19 13:49:05




         Accrued Interest Payable                                         $68
         Accrued Income Tax Payable                                      $(37)
         Other Accrued Liabilities                                     $3,299
         Total Current Liabilities                                    $59,028


 Long Term Liabilities:
        Long Term Securitized Loan                                     $5,674
        Long Term Capital Lease                                          $249
        Deferred Rent                                                  $2,543
        Long Term Other                                                $1,402
        Deferred Gain on RE                                            $1,491
        Total Long Term Liabilities                                   $11,359


 Total Liabilities:                                                  $70,387


 Shareholders’ Equity:
        Stock Par Value                                                   $2
        Paid in Capital & Retained Earnings – Beginning              $13,433
        Net Income Current Year                                      $(7,457)
        Paid in Capital & Retained Earnings – Ending                  $5,976
        Currency Translation Adjustment                               $1,382
        Total Shareholders’ Equity                                    $7,360


 Total Liabilities & Shareholders’ Equity:                           $77,747




                                             2
     Case 8-19-71024-reg    Doc 3    Filed 02/12/19   Entered 02/12/19 13:49:05




                                    SCHEDULE 6

                         Schedule of Publicly Held Securities

Pursuant to E.D.N.Y. LBR 1007-4(a)(viii), there are no shares of the Debtors’ stock,
debentures and/or other securities that are publicly held.
     Case 8-19-71024-reg     Doc 3    Filed 02/12/19   Entered 02/12/19 13:49:05




                                     SCHEDULE 7

              List of Debtors’ Property In the Possession of Third Parties

Pursuant to E.D.N.Y. LBR 1007-4(a)(ix), the Debtors represent that the Debtors do not
have property that is in the possession or custody or any custodian, public officer,
mortgagee, pledgee, assignee or rents, or secured creditor, or agent for such entity.
       Case 8-19-71024-reg         Doc 3    Filed 02/12/19     Entered 02/12/19 13:49:05




                                           SCHEDULE 8

         Summary of Property From Which the Debtors Operate Their Businesses

Pursuant to E.D.N.Y. LBR 1007-4(a)(x), the following lists the property or premises owned,
leased or held under other arrangement from which the Debtors operate their businesses.

The following list is solely intended to provide the Court with information as to the
premises from which the Debtors operate their businesses, and includes the locations of the
Debtors’ various showrooms. The Debtors reserve all rights, including, but not limited,
under section 365 of the Bankruptcy Code. The Debtors make no admission as to the
contractual relationship or enforceability of any lease agreement and further reserve all
rights in connection therewith.

              Debtor                           Premises Address              Leased/Owned
                                       351 Peachtree Hill Ave NE
The Robert Allen Duralee Group, Inc.   Suite 401                           Leased
                                       Atlanta, GA 30305
                                       One Design Center Place
The Robert Allen Duralee Group, Inc.   Suite 317                           Leased
                                       Boston, MA 02210
                                       Merchandise Mart
                                       222 Merchandise Mart Plaza
The Robert Allen Duralee Group, Inc.                                       Leased
                                       Suite 633
                                       Chicago, IL 60654
                                       Dallas Design District
                                       1025 North Stemmons Freeway
The Robert Allen Duralee Group, Inc.                                       Leased
                                       Suite 747
                                       Dallas, TX 75207
                                       317 W High Avenue
The Robert Allen Duralee Group, Inc.   Room 780                            Leased
                                       High Point, NC 27260
                                       5120 Woodway Drive
The Robert Allen Duralee Group, Inc.   Suite 1000                          Leased
                                       Houston, TX 77056
                                       8687 Melrose Avenue
The Robert Allen Duralee Group, Inc.   Suite B499                          Leased
                                       West Hollywood, CA 90069
                                       D & D Building
                                       979 Third Avenue
The Robert Allen Duralee Group, Inc.                                       Leased
                                       Room 305
                                       New York, NY 10022
                                       220 Crossways Park Drive West
The Robert Allen Duralee Group, Inc.                                       Leased
                                       Woodbury, NY 11797
                                       34 South 11th St
The Robert Allen Duralee Group, Inc.   Suite 306                           Leased
                                       Philadelphia, PA 19107
                                       Michigan Design Center
                                       1700 Stutz Drive
The Robert Allen Duralee Group, Inc.                                       Leased
                                       Suite 28
                                       Troy, MI 48064
       Case 8-19-71024-reg         Doc 3    Filed 02/12/19      Entered 02/12/19 13:49:05




              Debtor                            Premises Address              Leased/Owned
                                       1099 14th St., NW
The Robert Allen Duralee Group, Inc.   Suite 410                            Leased
                                       Washington , DC 20005
                                       80 Broad Street
The Robert Allen Duralee Group, Inc.   Suite 1000 & 1100                    Leased
                                       New York, NY 10004
                                       2 Hampshire Street
The Robert Allen Duralee Group, Inc.   Suite 300                            Leased
                                       Foxboro, MA 02035
                                       50 Peachtree Boulevard
The Robert Allen Duralee Group, Inc.                                        Leased
                                       Gaffney, SC 29341
                                       Atlanta Decorative Arts Center
                                       351 Peachtree Hills Ave, NE
The Robert Allen Duralee Group, LLC                                         Leased
                                       Suite 125
                                       Atlanta, GA 30305
                                       Boston Design Center IDB
                                       One Design Center Place
The Robert Allen Duralee Group, LLC                                         Leased
                                       Suite 428
                                       Boston, MA 02210
                                       Merchandise Mart
                                       222 Merchandise Mart Plaza
The Robert Allen Duralee Group, LLC                                         Leased
                                       Suite 624
                                       Chicago, IL 60654
                                       Dallas Design District
                                       1250 Slocum Street
The Robert Allen Duralee Group, LLC                                         Leased
                                       Suite 742
                                       Dallas, TX 7520
                                       Design Center of America
                                       1855 Griffin Road
The Robert Allen Duralee Group, LLC                                         Leased
                                       #C-100
                                       Dania Beach, FL 33004
                                       Market Square Tower
                                       305 West High Street
The Robert Allen Duralee Group, LLC                                         Leased
                                       #630
                                       High Point, NC 27260
                                       Decorative Center
                                       5120 Woodway Drive
The Robert Allen Duralee Group, LLC                                         Leased
                                       Suite 132 & 130
                                       Houston, TX 77056
                                       Pacific Design Center
                                       8687 Melrose Avenue
The Robert Allen Duralee Group, LLC                                         Leased
                                       #B-601
                                       Los Angeles, CA 90069
                                       146-150 West 25th Street
The Robert Allen Duralee Group, LLC    11th Floor                           Leased
                                       New York, NY 10001
                                       D & D Building
                                       979 Third Ave
The Robert Allen Duralee Group, LLC                                         Leased
                                       Suite 620
                                       New York, NY 10022
                                       San Francisco Design Center
                                       101 Henry Adams Street
The Robert Allen Duralee Group, LLC                                         Leased
                                       Suite 100
                                       San Francisco, CA 94103


                                                  2
      Case 8-19-71024-reg        Doc 3    Filed 02/12/19     Entered 02/12/19 13:49:05




             Debtor                           Premises Address             Leased/Owned
                                      1700 Stutz Drive
The Robert Allen Duralee Group, LLC   Suite 38                           Leased
                                      Troy, MI 48064
                                      125 Michael Drive
The Robert Allen Duralee Group, LLC   Suite 101                          Leased
                                      Syosset, NY 11791
                                      Washington Design Center
                                      1099 14th Street, NW
The Robert Allen Duralee Group, LLC                                      Leased
                                      Suite 400
                                      Washington, DC 20005
                                      49 Wireless Blvd
The Robert Allen Duralee Group, LLC   Suite 150                          Leased
                                      Hauppauge, NY 11788
                                      647 Hopewell Road
The Robert Allen Duralee Group, LLC                                      Leased
                                      Morganton, NC 28655
                                      7725 Granger Road
                                                                         Leased by non-Debtor
The Robert Allen Duralee Group, LLC   Suite A
                                                                         contract counterparty
                                      Valley View, OH 44125




                                                3
      Case 8-19-71024-reg       Doc 3    Filed 02/12/19    Entered 02/12/19 13:49:05




                                        SCHEDULE 9

                   Location of the Debtors’ Assets, Books and Records

Pursuant to E.D.N.Y. LBR 1007-4(a)(xi), the following lists the locations of the Debtors’
significant assets, the location of their books and records, and the nature, location and value
of any assets held by the Debtors outside the territorial limits of the United States.

Location of the Debtors’ Significant Assets

The Debtors have working capital assets nationwide, with significant assets in Gaffney,
South Carolina and Morganton, North Carolina.

Books and Records

The Debtors’ books and records are located in Hauppauge, New York; Foxboro,
Massachusetts; and Morganton, North Carolina.

Debtors’ Assets Outside the United States (if applicable)

The Debtors do not have assets outside of the United States. The Debtors do hold the stock
of the following non-debtor affiliates: Robert Allen Fabrics (Canada) Ltd. and Suburban
Home Fabrics (Shanghai) Trading Co., Ltd.
       Case 8-19-71024-reg         Doc 3     Filed 02/12/19       Entered 02/12/19 13:49:05




                                            SCHEDULE 10

                           Summary of Legal Actions Against the Debtors

Pursuant to E.D.N.Y. LBR 1007-4(a)(xii), the following is a list of the nature and present
status of each material action or proceeding, pending or threatened, against the Debtors or
their properties where a judgement against the Debtors or a seizure of their property may be
imminent.


                                                                    Nature of
     Litigation Matter            Date            Forum                               Status of Case
                                                                     Action


Source Asia Trading
(Shanghai) Co., Ltd., a
Wholly Owned Subsidiary of                  U.S. District Court
Creative Solutions                          for the
                                                                     Breach of
International, Inc.            12/28/2018   Western District of                          Pending
                                                                     Contract
v.                                          North Carolina,
The Robert Allen Duralee                    Asheville Division
Group LLC

(Case No. 18-cv-00370)

Bank of America, N.A.
v.
Theodore Aufort, Maryann S.
Aufort, Mortgage Electronic                 Supreme Court of
Registrations Systems Inc.,    11/16/2017   New York, County        Foreclosure          Pending
Bank of America, N.A., The                  of Suffolk
Robert Allen Group, and
“John Doe” and “Jane Doe”

(Index No. 2017-620827)
                                                                                   Settlement
Linda McGreen
                                                                                   Agreement in Place
v.                                                                Employment
                               4/30/2018           N/A                             – Pending Payment
The Robert Allen Duralee                                          Discrimination
                                                                                   of Settlement
Group, LLC
                                                                                   Amount
                                                                  Comprehensive
                                                                  Environmental
Peterson/Puritan Inc.
                                                                    Response,      Threatened –
Superfund Site
                                                                  Compensation,    Settlement Demand
v.                             12/11/2018          N/A
                                                                   and Liability   Received by Debtors
American Textile a/k/a
                                                                    Act (a/k/a     on 12/11/2018
American Fabrics
                                                                    Superfund)
                                                                      Claim
Milberg Factors, Inc.                                                              Threatened –
v.                                                                   Past Due      Demand Letter
                               1/15/2019           N/A
The Robert Allen Duralee                                           Invoice Claim   Received by Debtors
Group, Inc.                                                                        on 1/15/2019
       Case 8-19-71024-reg     Doc 3   Filed 02/12/19   Entered 02/12/19 13:49:05




                                                          Nature of
     Litigation Matter       Date          Forum                            Status of Case
                                                           Action

Next Fabrics LLC                                                         Threatened –
v.                                                         Past Due      Demand Letter
                           2/1/2019         N/A
The Robert Allen Duralee                                 Invoice Claim   Received by Debtors
Group, LLC                                                               on 2/1/2019




                                           2
       Case 8-19-71024-reg         Doc 3     Filed 02/12/19     Entered 02/12/19 13:49:05




                                           SCHEDULE 11

                                        Senior Management

Pursuant to E.D.N.Y. LBR 1007-4(a)(xiii), the following provides the names of individuals
who comprise the Debtors’ existing senior management, a description of their tenure with
the Debtors, and a brief summary of their relevant responsibilities and experience.


   Name/Position                Relevant Experience and Responsibilities                  Tenure


                          Mr. Boates is the Chief Restructuring Officer of the
                          Debtors. As such, Mr. Boates responsibilities include
                          overseeing the day-to-day operations of the Debtors
                          and directing the management of all initiatives related
                          to the Debtors’ cost structure, financial operations, and
                          its employees. Mr. Boates is also the President of RAS
Timothy Boates            Management Advisors, LLC, where he has more than
                          nineteen (19) years of experience in restructuring Approximately
Chief Restructuring       matters, including representing debtors and creditors in two (2) months
Officer                   bankruptcy and out-of-court restructurings. Mr. Boates
                          experience includes bankruptcy planning and
                          management, negotiating the sale of divisions and
                          whole companies in complex transactions, performing
                          extensive due diligence reviews for financial
                          institutions, and the development of new systems and
                          controls.


                          Mr. Silberman is the Chief Executive Officer (“CEO”)
                          of the Debtors.         As such, Mr. Silberman’s
                          responsibilities include overseeing the day-to-day         Approximately
                          operations of the of the Debtors’ business. Prior to       two (2) years
Lee Silberman
                          being named CEO of the Debtors, Mr. Silberman was
                          the Executive Vice President of Duralee Fabrics where      (since the merger
Chief Executive Officer
                          he was responsible for strategy and operational            of Robert Allen
                          planning, information technology, and exports. Mr.         and Duralee)
                          Silberman’s experience in the industry spans more than
                          forty (40) years.


                          Mr. Fuchs is the Chief Financial Officer (“CFO”) of        Approximately
                          the Debtors. As such, Mr. Fuchs responsibilities           two (2) years
Bill Fuchs
                          include overseeing all of the Debtors’ financial and
                          banking activity and preparation of financial statements   (since the merger
Chief Financial Officer
                          and forecasts. Prior to being named CFO of the             of Robert Allen
                          Debtors, Mr. Fuchs was CFO of Duralee Fabrics and          and Duralee)
                          served in that position for seventeen (17) years.
      Case 8-19-71024-reg       Doc 3    Filed 02/12/19   Entered 02/12/19 13:49:05




                                        SCHEDULE 12

                                           Payroll

Pursuant to E.D.N.Y. LBR 1007-4(a)(xiv)–(xv), the following provides the estimated
amount of weekly payroll to be paid to the Debtors’ employees (not including officers and
directors) and the estimated amount to be paid to officers, directors, and financial and
business consultants retained by the Debtors for the 30-day period following the filing of the
chapter 11 petitions.


                     Payments to Employees, Officers and Directors


Weekly Payroll to Employees (Not                Approximately $1,690,421 in aggregate for
Including Officers and Directors)               the 30-day period following the Petition
                                                Date


Estimated Payments to Officers and              Approximately $44,406 in aggregate for the
Directors                                       30-day period following the Petition Date
      Case 8-19-71024-reg      Doc 3    Filed 02/12/19   Entered 02/12/19 13:49:05




                                       SCHEDULE 13

                          Cash Receipts and Disbursements
              Net Cash Gain or Loss, Unpaid Obligations and Receivables

Pursuant to E.D.N.Y. LBR 1007-4(a)(xvi), the following provides, for the 30-day period
following the Petition Date, the estimated cash receipts and disbursements, net cash
increase or decrease and obligations and receivables expected to accrue that remain unpaid,
other than professional fees, on a consolidated basis.



                                                Estimated Amount


                  Cash Receipts                            $7,743,100


                  Cash Disbursements                       $8,599,400


                  Net Cash Decrease                          $856,300


                  Unpaid Obligations                               $0


                  Unpaid Receivables                       $7,060,000
